Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein in a face mode both the outer door and the inner door are at the defrost outlet with the inner door beneath the outer door to close the defrost outlet and permit airflow through the defrost outlet”. It is unclear how in a face mode and the doors are at the defrost outlet how the doors permit airflow through the defrost outlet or why flow would exit the defrost outlet in face mode.
Claim 13 recites “wherein the first outlet is a face outlet and the second outlet is a foot outlet”. The second outlet is already a face outlet so it is unclear how this modifies claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2944479 to Pierres et al. (Pierres)
Regarding claim 1, Pierres teaches a first airflow outlet(41, Figure 3); a second airflow outlet (42, Figure 3); and a coaxial door assembly configured to control airflow through both the first airflow outlet and the second airflow outlet (Figure 1b, structure also shown in Figure 3), the coaxial door assembly including an outer door and an inner door rotatable about a common axis of rotation (31 and 21 or 32, Figure 3, labeled in Figure 1a are outer and inner doors because one is facing the outlet and one is facing the inlet, 21, and 32 is connected interior to 31 as shown in Figures 1a and 1b).
Regarding claim 2, Pierres teaches wherein the outer door is larger than the inner door and configured to permit the inner door to rotate within the outer door (shown in Figure 3).
Regarding claim 3, Pierres teaches wherein the outer door includes a first seal and a second seal at opposite ends of the outer door (v shaped seals shown in Figures 1b and 3).
Regarding claim 5, Pierres teaches wherein the inner door includes a first seal and a second seal at opposite ends of the inner door (v shaped seal shown in Figures 1b and 3).
Regarding claim 7, Pierres teaches wherein the HVAC case includes a case flange extending towards the outer door (22c, Figure 3 or any flange found in Figure 3 that has an extending element towards the outer door).
Regarding claim 9, Pierres teaches wherein in the fully closed position the outer door seals against the inner door (Page 5 lines 10-15 disclose closing two outlets and leaving a third open which indicates a seal).
Regarding claim 14, Pierres teaches a defrost outlet (41, Figure 3); a face outlet (42, Figure 3); a case flange extending inward from a housing of the HVAC case between the defrost outlet and the face outlet (22c, Figure 3 or any flange found in Figure 3 that has an extending element towards the outer door); and a coaxial door assembly configured to control airflow through both the defrost outlet and the face outlet (Figure 1b, structure also shown in Figure 3), the coaxial door assembly including: an outer door (31, Figure 3) including a first outer seal, a second outer seal (v shaped seals shown in Figures 1b and 3), and an inner flange (30a, Figure 1b); an inner door (21, Figures 1a and 3) including a first inner seal and a second inner seal, the inner flange of the outer door extends towards the inner door (v shaped seal shown in Figures 1b and 3); wherein the outer door and the inner door are rotatable about a common axis of rotation to a closed position (shown in Figures 1a and 3), a defrost position, and a face position (Page 5 lines 10-15 of translation indicates closing two outlets and leaving one open which covers the defrost and face positions and one other position can be considered the closed position as the closed position is not further defined).
Regarding claim 15, Pierres teaches wherein in the closed position: the outer door closes the defrost outlet with the first outer seal sealed against the housing and the second outer seal sealed against the case flange; and the inner door closes the face outlet with the first inner seal sealed against the housing and the second inner seal sealed against the inner flange of the outer door (Page 5 lines 10-15 of translation indicates closing two outlets and leaving one open and the two that are closed include the face and defrost positions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierres in view of U.S. PGPUB 20120034859 to Meehan (Meehan).
Regarding claim 4, Pierres is silent on wherein both the first seal and the second seal include an elastomeric or foam material.
Meehan teaches wherein both the first seal and the second seal include an elastomeric or foam material (Paragraph 0036 discloses an elastomeric seal). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Pierres with the teachings of Meehan to provide wherein both the first seal and the second seal include an elastomeric or foam material. Doing so would be a simple change of material and provide a material that can maintain a seal against leaking air.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierres in view of DE102005001970 to Arold (Arold).
Regarding claim 6, Pierres is silent wherein the outer door includes an inner flange extending towards the inner door, and the inner door includes a seal configured to seal against the inner flange as it is unclear if the doors slide under one another.
Arold teaches wherein the outer door includes an inner flange extending towards the inner door (Figures 1-4) and discloses sealing between the doors but does not explicitly mention a seal. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Pierres with the teachings of Arold to provide wherein the outer door includes an inner flange extending towards the inner door. Doing so would prevent air from passing between the doors and allow the doors to nest.
Meehan teaches seals between moving parts (Paragraph 0036). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Pierres with the teachings of Meehan to provide wherein the inner door includes a seal configured to seal against the inner flange. Doing so would prevent air from leaking between the doors.

Claim(s) 8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20180105147 to Iyer et al. (Iyer).
Regarding claims 8, 18, and 19, Pierres teaches wherein the first outlet is a defrost outlet (41, Figures 1a and 3) and the second outlet is a face outlet (42, Figures 1a and 3); and wherein in a fully closed position the outer door closes the defrost outlet (shown in Figure 1a and Page 5 lines 10-15), and the inner door closes the face outlet (Page 5 lines 10-15 disclose closing two outlets and leaving a third open)
Pierres is silent on wherein in a fully closed position the outer door closes the defrost outlet and a demist outlet.
Iyer teaches a demist outlet branching from a defrost outlet and a valve upstream blocking both (41, 42, and door 32, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Pierres with the teachings of Iyer to provide wherein in a fully closed position the outer door closes the defrost outlet and a demist outlet. Doing so would allow demist and defogging to be controlled in a compact unit.

Allowable Subject Matter
Claims 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762